DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In view of the amendment, previous 112(b) rejection on claims 1 and 4-15 and previous 112(d) rejection on claim 5 are hereby withdrawn.
In view of applicant’s argument, previous 103 rejection on claims 11 and 15 over Vakil in view of Han et al is hereby withdrawn.  Thus, applicant’s argument with respect to the 103 rejection on claims 11 and 15 is now moot.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4, 5, 7, 8, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Vakil (“Poly(ethylene glycol)-b-Poly(-caprolactone) and PEG-Phospholipid Form Stable Mixed Micelles in Aqueous Media”, Langmuir, vol.22 (2006), pg.9723-9729) in view of Han et al (“9-NC-loaded folate-conjugated polymer micelles as tumor targeted drug delivery system: Preparation and evaluation in vitro”, International Journal of Pharmaceutics, vol.372 (2009), pg.125-131).
Vakil teaches (see abstract) mixed polymeric micelles formed from biocompatible polymers, PEG5000-b-PCLx (instant amphiphilic block copolymer of claim 1 having “PEG” as the hydrophilic segment and “PCL” as the hydrophobic segment) and PEG-DSPE (instant PEG-phospholipid of claim 1).  The mixed polymeric micelles encapsulate clinically relevant levels of poorly water-soluble antibiotic, amphotericin B (abstract).  The particle size for the mixed polymeric micelles encapsulating the drug ranges 42-69 nm (see Table 4 on pg.9729).
Vakil does not teach that its PEG-DSPE is conjugated with a ligand.  However, Vakil teaches (abstract) that its mixed polymeric micelles possess small size and high thermodynamic stability, raising their potential as long circulating carriers in the context of delivery of antineoplastic and antibiotic drugs.  Han et al teaches (see abstract) that using folate-conjugated PEG-DSPE brings highly active targeting ability in an anticancer drug delivery system.  Han uses 9-nitro-camptothecin (instant camptothecin of claim 5) as the anticancer (antineoplastic) drug, which is also poorly water-soluble (see abstract and pg.126, 3rd paragraph of the left-hand column).  Since Vakil teaches that its mixed polymeric micelles have a potential as long circulating carriers in the context of delivery of antineoplastic drugs, it would have been obvious to one skilled in the art to use folate-conjugated PEG-DSPE in Vakil’s mixed polymeric micelles (so as be able to deliver the poorly water-soluble antineoplastic drugs such as 9-nitro-camptothecin) with a reasonable expectation of achieving highly active targeting ability in the delivery of antineoplastic drugs.  Thus, Vakil in view of Han teaches instant first lipopolymer (instant PEG-phospholipid) including a hydrophilic polymer chain (PEG) and a hydrophobic moiety (DSPE) covalently attached thereto, and the targeting ligand (folate) conjugated to the hydrophilic polymer chain. 
 Therefore, Vakil in view of Han renders obvious instant pharmaceutical composition of claims 1, 4, 5, 7 and 8.   
With respect to instant claims 12-13, as discussed above, Vakil in view of Han teaches using folate-conjugated PEG-DSPE (instant first lipopolymer, PEG-phospholipid, conjugated with a folate ligand) in Vakil’s mixed polymeric micelles.  Han furthermore teaches (see pg.128, section 2.7) that if too many folate ligands are present, the folate-conjugated micelles could be eliminated by the macrophages and thus it is important to use a suitable combination of the folate-conjugated-PEG-DSPE and a second phospholipid not conjugated with folate ligands in order to avoid the macrophages and at the same time express highly active targeting ability.  In view of Han’s teaching, it would have been obvious to one skilled in the art to use both (i) folate-conjugated PEG-DSPE (instant first lipopolymer) and (ii) PEG-DSPE not conjugated with a folate ligand (instant second lipopolymer) in Vakil’s mixed polymeric micelles so as to avoid the macrophages and at the same time express highly active targeting ability, as taught by Han (besides, Vakil already teaches using PEG-DSPE not conjugated with a folate ligand in its mixed polymeric micelles).  Thus, Vail in view of Han renders obvious instant claims 12 and 13. 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Vakil (“Poly(ethylene glycol)-b-Poly(-caprolactone) and PEG-Phospholipid Form Stable Mixed Micelles in Aqueous Media”, Langmuir, vol.22 (2006), pg.9723-9729) in view of Han et al (“9-NC-loaded folate-conjugated polymer micelles as tumor targeted drug delivery system: Preparation and evaluation in vitro”, International Journal of Pharmaceutics, vol.372 (2009), pg.125-131), as applied to claim 1 above, and further in view of Mayer et al (US 2008/0299205 A1).
As discussed above, Vakil in view of Han teaches the use of (i) the folate-conjugated PEG-DSPE, (ii) PEG-DSPE not conjugated with folate ligand and (iii) PEG-b-PCL in Vakil’s mixed polymeric micelles.
Vakil in view of Han does not teach the use of instant mPEG-b-PCL.  As evidenced by Mayer (claim 43, [0082], [0024] and [0053]), it is known in the art that mPEG-PCL and Vakil’s PEG-PCL are equivalently or interchangeably used as an amphiphilic stabilizer in a drug delivery system for antineoplastic drugs such as camptothecin.  Thus, it would have been obvious to one skilled in the art to use mPEG-PCL (in place of PEG-b-PCL) as the amphiphilic block copolymer in Vakil’s mixed polymeric micelles with a reasonable expectation of success.  Thus, Vakil in view of Han and further in view of Mayer renders obvious instant claim 6.  
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Vakil (“Poly(ethylene glycol)-b-Poly(-caprolactone) and PEG-Phospholipid Form Stable Mixed Micelles in Aqueous Media”, Langmuir, vol.22 (2006), pg.9723-9729) in view of Han et al (“9-NC-loaded folate-conjugated polymer micelles as tumor targeted drug delivery system: Preparation and evaluation in vitro”, International Journal of Pharmaceutics, vol.372 (2009), pg.125-131), as applied to claim 1 above, and further in view of Zhan et al (US 2021/0252168 A1) or Sill et al (US 10,047,197 B2). 
As discussed above in Paragraph 8, Vakil in view of Han teaches or renders obvious the use of the folate-conjugated PEG-DSPE, PEG-DSPE not conjugated with folate ligand and PEG-b-PCL in Vakil’s mixed polymeric micelles in order to deliver the poorly water-soluble antineoplastic drugs such as 9-nitro-camptothecin.  Vakil in view of Han does not teach the use of instant cabazitaxel.  However, as evidenced by Zhan et al ([0025]) and Sill et al (claims 1 and 7), both cabazitaxel and camptothecin are known in the art as poorly water-soluble anticancer drugs used with micelle delivery systems.  It would have been obvious to use cabazitaxel as the antineoplastic drug in Vakil with a reasonable expectation of success.  Thus, Vakil in view of Han and further in view of Zhan or Sill renders obvious instant claim 9.  
Claims 10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Vakil (“Poly(ethylene glycol)-b-Poly(-caprolactone) and PEG-Phospholipid Form Stable Mixed Micelles in Aqueous Media”, Langmuir, vol.22 (2006), pg.9723-9729) in view of Han et al (“9-NC-loaded folate-conjugated polymer micelles as tumor targeted drug delivery system: Preparation and evaluation in vitro”, International Journal of Pharmaceutics, vol.372 (2009), pg.125-131), as applied to claim 1 above, and further in view of (i) Mayer et al (US 2008/0299205 A1) and (ii) Zhan et al (US 2021/0252168 A1) or Sill et al (US 10,047,197 B2).
   As discussed above in Paragraph 8, Vakil in view of Han teaches or renders obvious the use of the folate-conjugated PEG-DSPE, PEG-DSPE not conjugated with folate ligand and PEG-b-PCL in Vakil’s mixed polymeric micelles in order to deliver the poorly water-soluble antineoplastic drugs such as 9-nitro-camptothecin.  
Vakil in view of Han does not teach the use of instant mPEG-b-PCL.  As evidenced by Mayer (claim 43, [0082], [0024] and [0053]), it is known in the art that mPEG-PCL and Vakil’s PEG-PCL are equivalently or interchangeably used as an amphiphilic stabilizer in a drug delivery system for antineoplastic drugs such as camptothecin.  Thus, it would have been obvious to one skilled in the art to use mPEG-PCL (in place of PEG-b-PCL) as the amphiphilic block copolymer in Vakil’s mixed polymeric micelles with a reasonable expectation of success.  
Vakil in view of Han does not teach the use of instant cabazitaxel.  However, as evidenced by Zhan et al ([0025]) and Sill et al (claims 1 and 7), both cabazitaxel and camptothecin are known in the art as poorly water-soluble anticancer drugs used with micelle delivery systems.  It would have been obvious to use cabazitaxel as the antineoplastic drug in Vakil with a reasonable expectation of success.  
Thus, Vakil in view of Han and further in view of (i) Mayer and (ii) Zhan or Sill renders obvious instant claim 9. 
Allowable Subject Matter
Claims 11 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  As previously discussed in the last Office Action (see Paragraph 8), Vakil teaches (Table 4) the wt.% ratio of PEG-DSPE : PEG-b-PCL to range from 0.1 to 5, which gives 9.1-83 wt.% for the amount of PEG-DSPE.  However, Han teaches that the molar ratio of FA-PEG-DSPE (a lipopolymer-ligand conjugate) to mPEG-DSPE (non-conjugated lipopolymer) in the polymeric micelles should be 1:100 so as to avoid uptake of the micelles by macrophages and to avoid cellular toxicity of the FA- PEG-DSPE.  When one applies such teaching of Han to modify Vakil’s PEG-DSPE, the amount of FA-PEG-DSPE in Vakil would range from 0.13-1.22 wt.%: i.e., the molar ratio of 1:100 between FA-PEG-DSPE and PEG-DSPE corresponds to a weight ratio of approximately 1.47% for the FA-PEG-DSPE, and 1.47% of 9.1 wt.% would be 0.13 wt.%, and 1.47% of 83 wt.% would be 1.22 wt.%.  The range of 0.13-1.22 wt.% for the FA-PEG-DSPE in Vakil does not teach or suggest instant range of 4-25 wt.% of claims 11 and 15.
Response to Arguments
Applicant disagrees with the Examiner’s conclusion that it would have been obvious to modify Vakil’s mixed polymeric micelles formed of PEG-PCL and PEG-DSPE described by employing PEG-DSPE conjugated to a ligand, i.e., folate (“FA”), as taught in Han, to develop the mixed polymer micelle of claim 1.  Applicant argue that Vakil teaches that mixed polymeric micelles formed from PEG-PCL and PEG- DSPE possess small size and high thermodynamic stability and have potential as long circulating carriers in the context of delivery of antineoplastic and antibiotic drugs.  Applicant argue that the intended purpose of Vakil’s mixed polymeric micelles is to provide sufficient time to deliver anticancer agents and antibiotics by remaining in the circulation for extended periods.  Han, according to applicant, teaches that mixed polymeric micelles including both FA-PEG-DSPE and mPEG-DSPE provide high targeting capability for anti-cancer applications but also teaches that (1) FA-PEG-DSPE is more toxic to cells as compared to mPEG-DSPE and (ii) including FA-PEG-DSPE in micelles increases binding of the micelles to macrophages, which will lead to removal from the circulation.  Applicant next point to MPEP 2143.01(V) which states the following:

“If a proposed modification would render the prior art invention being modified unsatisfactory for its intended purpose, then there is no suggestion or motivation to make the proposed modification. In re Gordon, 733 F.2d 900, 221 USPQ 1125 (Fed. Cir. 1984)°(emphasis added).

Applicant then argue that one skilled in the art reading Han would have expected that replacing PEG-DSPE with FA-PEG-DSPE in the mixed polymeric micelles described in Vakil would result in shorter circulation times, as the micelles would be removed from the circulation by macrophages. In other words, applicant argue that modifying Vakil’s mixed polymeric micelles as suggested by the Examiner would render them unsatisfactory for their intended purpose, i.e., to provide sufficient time to deliver anticancer agents and antibiotics by remaining in the circulation for extended periods.
Thus, applicant argue that pursuant to the MPEP section quoted above, there is no suggestion or motivation to make the modification as proposed by the Examiner.
	The Examiner disagrees.  First of all, when Vakil states (in its abstract) that its mixed polymeric micelles formed of PEG-b-PCL and PEG-DSPE raises their potential as long circulating carriers in the context of delivery of antineoplastic and antibiotic drugs, it is rather unclear what exactly Vakil means by “long circulating carriers”.  In the Introduction section, Vakil states that “[a]mphiphilic block copolymers (ABC) assemble into nanoscopic core-shell structures, micelles, which are of considerable interest for the delivery of poorly water soluble anticancer and antibiotic drugs” and cites the reference Kwon (“Polymeric micelles for delivery of poorly water-soluble compounds”, Crit Rev Ther drug Carrier Syst., vol.20(5) (2003), pg.357-403).  Kwon states (see abstract) that polymeric micelles may circulate for prolonged periods in blood, evade host defenses, and gradually release drug. Thus, they may show a preferential accumulation at sites of disease such as solid tumors.  Thus, it seems that what Vakil means by its statement (that its mixed polymeric micelles formed of PEG-b-PCL and PEG-DSPE raises their potential as long circulating carriers in the context of delivery of antineoplastic and antibiotic drugs) is that the purpose of the long circulation is to allow as much accumulation as possible of the anticancer drug at the site of the tumor.  Since Han is also aiming for high targeting ability in an anticancer drug delivery system, both Vakil and Han are desiring the same thing.  Secondly, Han teaches (see section 3.3) that both FA-PEG-DSPE and mPEG-DSPE have good biocompatibility and produce minimal cytotoxicity, and at a concentration of below 0.5 uM, they show about the same cytotoxicity (see Fig.4).  Thirdly, Han already teaches a solution for avoiding macrophage problem, i.e., by having a low percentage of FA-PEG-DSPE compared to mPEG-DSPE.  Therefore, in this case, the targeting advantage of having FA-PEG-DSPE in Vakil would greatly outweigh any disadvantage brought by macrophage attack and cytotoxicity.  Thus, one skilled in the art would be motivated to combine Vakil with Han’s teaching.
	For the reasons stated above, instant 103 rejections over Vakil in view of Han still stand.       
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIN J. LEE whose telephone number is (571)272-1333.  The examiner can normally be reached on M-F 9 am-5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.




/SIN J LEE/Primary Examiner, Art Unit 1613                                                                                                                                                                                                        July 16, 2022